Case 1:19-mc-91134-PBS Document 2 Filed 04/09/19 Page 1 of 5

United States District Court
John Joseph Moakley United States Courthouse
l Courthouse Way, Suite 8110
Boston, Massachusetts 02210

PA`|'I'] B. SARIS
CWEFJUDGE

April 9, 2019

Andrew E. Lelling

U.S. Attorney for the

District of Massachusetts

John J. Moakley U.S. Courthouse
1 Courthouse Way, Suite 9200
Boston, MA 02210

Re: “Operation Varsity Blues” Prosecution
MBD NO. l9mc91134-PBS

Dear Mr. Lelling,

This morning I received a letter from twenty-six defense
attorneys who represent parents arrested as part of “Operation
Varsity Blues.” They allege that the United States Attorney's
Office is seeking to evade the District's random assignment
process by improperly indicting their clients together in a
single indictment in violation of the goal of Local Rule
40.l(b)(3) of “ensuring equal division of cases” among the
District Judges. They request that (i) this Court request that
the U.S. Attorney‘s Office indict their clients in a manner that
makes a good-faith effort to comply with Federal Rules of
Criminal Procedure Rule S(b)’s requirements and the Supreme
Court's decision in Kotteakos v. United States, 328 U.S. 750,
754 (1946), and (ii) the Court take whatever available steps are

necessary to ensure that any indictments returned against their
clients are in fact randomly assigned.

Case 1:19-mc-91134-PBS Document 2 Filed 04/09/19 Page 2 of 5

The United States Attorney's office shall respond to this
letter forthwith.

Sincerely,

l
Patti B. Saris
Chief Judge

See attached letter

cc: Attorneys Listed as Signatories

Case 1:19-mc-91134-PBS Document 2 Filed 04/09/19 Page 3 of 5

April 9, 2019

Honorable Patti B. Saris

Chief Judge, District of Massachusetts
John Joseph Moakley Federal Courthouse
One Courthouse Way

Boston, MA 02210

Re: “Operation Varsity Blues” Prosecution

Dear Chief .ludge Saris:

This District uses “the wheel” to randomly assign criminal cases to its district judges. See
L.R. 40.l(b)(3). The reason that criminal cases are randome assigned is obvious. If a prosecutor
were able to select the districtjudge that he or she prefers, it would erode the public’s confidence in
the fairness and integrity of the criminal justice process. We are writing because we are graver
concerned that the United States Attorney’s Office is seeking to evade the District’s random
assignment process-and because we think Your Honor has the ability to deter it from happening

We represent parents who were arrested last month as part of “Operation Varsity Blues.” Our
clients are not among the thirteen parents who have agreed to plead guilty to a pre-indictment criminal
infonnation, and we expect that our clients may be indicted as early as this aftemoon. The United
States Attorney’s Ofiice has informed us that it intends to indict our clients together in a single
indictment, charging them as disconnected “spokes” in a rimless wheel conspiracy that has Rick
Singer as the “hub.”

Joining our clients together in a single conspiracy indictment, based on allegations that each
of them participated in admissions-related activities with Singer, would violate well-established
Supreme Court precedent See, e.g., Kottealcos v. United States, 328 U.S. 750, 754 (1946). Far more
troubling, however, is that the prosecutors apparently plan to charge our clients not through an original
indictment that is then randome assigned to a district judge, but rather by joining them into an
indictment that was originally returned on March 5, 2019, against a single individual-a parent named
David Sidoo-and assigned to Judge Nathaniel Gorton.l None of our clients has any connection to
Mr. Sidoo. None of our clients has ever met, spoken with, or done business with Mr. Sidoo. We do
not believe that any of our clients had even heard of Mr. Sidoo until a few weeks ago. Simply put,
the prosecutors’ plan tojoin our clients into the indictment against Mr. Sidoo is a clear form ofjudge
shopping.

A severance motion, based on misjoinder under Federal Rule of Criminal Procedure S(b), is
not a solution to any of this. Even alter succeeding on motions to sever, our clients’ cases would

 

‘ The ease is United States v. David Sidoo, No. l9-cr-10080-NMG.

Case 1:19-mc-91134-PBS Document 2 Filed 04/09/19 Page 4 of 5

-2-

remain with the districtjudge who was assigned the Sidoo indictment into which the prosecutors plan
to improperly join our clients-an outcome that would still reward the prosecutors for subversion of
the District’s process of randomly assigning criminal cases. Moreover, the notion that all of the
indicted “Varsity Blues” parents should be assigned to a single district judge is contrary to Local Rule
40.l(b)(3)’s expressly stated goal of ensuring equal division of cases amongst the District’s active
judges.

The prosecutors’ charging plan, if permitted, would do severe and lasting damage to the
District’s random assignment system. Prosecutors who seek to evade the District’s assignment
system by joining more than a dozen new defendants into a previously returned indictment that
happened to be assigned to a districtjudge that the prosecutors prefer should not be rewarded. If such
procedural manipulations are permitted to occur without consequence in this high profile case,
prosecutors in the District will be encouraged to engage (0r threaten to engage) in similar tactics in
any future case where doing so might benefit them, to the detriment of all defendants who hope to be
treated fairly and equally.

To be sure, we deeply respect Judge Gorton. Several of us have represented criminal
defendants before Judge Gorton, including at trials where our clients have been acquitted. Our
positive experiences with Judge Gorton, however, are beside the point. The District’s process of
randome assigning criminal cases is essential to ensuring the overall integrity and fairness of the
criminal process in this District. This is the principle we are seeking to protect. We therefore
respectfully ask that Your Honor take action consistent with the spirit of Local Rule 40.l(b)(3),
including (i) requesting the United States Attomey’s Of`fice to indict our clients in a manner that
makes a good~f`aith effort to comply with Rule 8(b)’s requirements and the Supreme Court’s decision
in Kotteakos, and (ii) taking whatever available steps are necessary to ensure that any indictments
returned against our clients are in fact randomly assigned [f, however, the United States Attomey’s
Office proceeds with its plan to join our clients into the Sidoo indictment, we respectfully request that
the superseding indictment then be placed back on to the wheel and randome assigned This would
be the only way to stamp out any perception that the prosecutors have manipulated the charging
process in order to select the district judge before whom they prefer to try their case.

Sincerely,

Eoin Beime (Mintz Levin)

Thomas Bienert (Bienert Katzman)

Walter Brown (Orrick, Herrington & Sutclii`fe)
Reuben Cahn (Keller/Anderle)

Colleen Conry (Ropes & Gray)

Melinda Haag (Orrick, Herrington & Sutcliff`e)
Laura Hoey (Ropes & Gray)

Aaron Katz (Ropes & Gray)

Case 1:19-mc-91134-PBS Document 2 Filed 04/09/19 Page 5 of 5

Brian Kelly (Nixon Pcabody)

Michael Kendall (White & Case)

Jonathan Kotlier (Nutter, McLennan & Fish)
John Littrell (Bienert Katzman)

Joan McPhee (Ropes & Gray)

David Meier (Todd & Weld)

Tracy Miner (Miner Orkand Siddall)

Brien O’Connor (Ropes & Gray)

Robert Popeo (Mintz Levin)

Mark Robinson (Mintz Levin)

Matthew Schwartz (Boies Schiller Flexner)
Chase Scolnick (Keller/Anderle)

Joshua Sharp (Nixon Peabody)

Megan Siddall (Miner Orkand Siddall)
Steven Sutro (Duane Morris)

Nicholas Theodorou (Foley Hoag)

Andrew Tomback (White & Case)

Martin Weinberg

Cc: Andrew Lelling
Steven Frank
Eric Rosen
Justin O’Connell
Leslie Wright
Kristen Kearney
Patric Hooper
David Schumacher

